UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JANCIS FULLER,

         Plaintiff,
                v.                                         Civil Action No. 17-876 (JEB)
 SCOTT HARRIS, et al.,

         Defendants.




                                  MEMORANDUM OPINION

       Pro se Plaintiff Jancis Fuller, who is serving a 20-year sentence in Connecticut, brings

this case against Defendant Clerks of the United States Supreme Court, alleging that they

erroneously rejected her Petition for Writ of Certiorari as untimely in another civil matter. See

ECF No. 1 (Complaint). She asks that this Court thus “[e]nter an order compelling Defendant

Harris and Defendant Higgins . . . to accept and file” her petition at the Supreme Court, as well

as pay her court fees. Id. at 9. The Court will now dismiss this action for want of jurisdiction.

       This result is compelled by binding case law. See, e.g., Griffin v. Apfel, 1999 WL
1029177, at *1 (D.D.C. June 18, 1999), aff’d, 203 F.3d 52 (D.C. Cir. 1999) (dismissing an

identical claim). “This Court lacks subject matter jurisdiction to review any decision of the

Supreme Court or its Clerk.” Id. (citing Marin v. Suter, 956 F.2d 339, 340 (D.C. Cir. 1992)).

Indeed, it is “axiomatic that a lower court may not order the judges or officers of a higher court

to take an action.” Panko v. Rodak, 606 F.2d 168, 171 (7th Cir. 1979). As such, the Court
cannot offer Plaintiff any relief on her claim, and thus will issue a contemporaneous Order

dismissing the case for lack of subject-matter jurisdiction.

       SO ORDERED.


                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: May 12, 2017